[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER RE: MOTION TO REARGUE
The relief requested in the motion to reargue is denied. The CT Page 4288 letter of December 17, 1993 from Litton to Attorney Kapusta does not identify who the mortgagee of the Greenwood mortgage is with clarity. In addition, the plaintiff's affidavit indicates that the defendant told her that her mortgage had been transferred to the defendant, Litton.
"It is the duty of the agent, if he would avoid personal liability on a contract entered into by him on behalf of his principal, to disclose not only the fact that he is acting ig in a representative capacity, but also the identity of his principal."Klepp Wood v. Flooring Corp. v. Butterfield, 176 Conn. 528, 532. "Ordinarily the question of an agency is one of fact to be determined by the trier of fact." West Haven Sound DevelopmentCorp. v. West Haven, 201 Conn. 305, 311.
LAWRENCE L. HAUSER, JUDGE